It is ordered and adjudged by the court that the order of said Public Utilities Commission of Ohio, denying a rehearing, be, and the same is hereby, reversed, for the reason that the order having been made without notice to the plaintiff in error or an opportunity afforded to the plaintiff in error to be heard, and the plaintiff in error having in its application for a rehearing made the questions of the unreasonableness or unlawfulness of the order, the jurisdiction of the Public Utilities Commission to make the order, the power of the Public Utilities Commission to supervise and control the discontinuance of service, the applicability of Sections 504-2 and 504-3 of the General Code to the right of the plaintiff in error to discontinue service, and the constitutionality of the order of the commission, and having been denied the opportunity to introduce evidence, was entitled to be heard upon such questions, and introduce evidence *Page 664 
thereon, and the denial of such hearing was unreasonable and unlawful.
The order of the Public Utilities Commission of Ohio denying a rehearing is therefore reversed, and the Public Utilities Commission is ordered to grant a rehearing and this cause is remanded to the Public Utilities Commission of Ohio for further proceedings according to law.
Order reversed.
MARSHALL, C.J., ROBINSON, JONES, MATTHIAS and DAY, JJ., concur.
WANAMAKER and ALLEN, JJ., not participating.